Citation Nr: 0722242	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-13 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in the US Navy from 
April 1985 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Des Moines, Iowa.  The veteran presented testimony before the 
Board in March 2007 via a video conference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the VA.

2.  Service connection for PTSD and schizophrenia was denied 
by a Board decision dated July 1999.  

3.  Service connection for PTSD was denied on the basis that 
the veteran was not in combat and did not have a competent 
diagnosis of PTSD based upon a verified stressor.  

4.  The evidence received subsequent to the July 1999 Board 
decision includes VA examination reports, written statements 
made by the veteran, a hearing transcript, excerpts from 
newspaper articles, and VA medical treatment records.  This 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim of service connection for 
PTSD.  

5.  Service connection for schizophrenia was denied on the 
basis that the veteran's schizophrenia did not begin in 
service nor was it diagnosed within the one year presumptive 
period nor was medical evidence presented etiologically 
linking the veteran's schizophrenia with his military service 
or any incidents therein.  

6.  The evidence received subsequent to the July 1999 Board 
decision includes VA examination reports, written statements 
made by the veteran, a hearing transcript, and VA medical 
treatment records.  This evidence does not raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for schizophrenia.  


CONCLUSIONS OF LAW

1.  The Board decision of July 1999 denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2006).

3.  The Board decision of July 1999 denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  

4.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for schizophrenia 
has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in February 2004 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issues involving PTSD and schizophrenia 
was received after that date (September 2003), those 
regulatory provisions do apply.

I.  PTSD

As noted above, the matter of the veteran's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The service records indicate that during the veteran's 
enlistment in the US Navy, he was assigned to the USS G. V. 
Fox (CG-33).  In his first claim before the VA, the veteran 
contended that while aboard the USS Fox, he witnessed missile 
attacks upon the USS H. R. Stark (FFG-31) in May 1987.  He 
averred that the USS Fox was 100 feet behind the USS Stark 
when the USS Stark was hit.  Alternatively, he has said that 
his ship was so close to the USS Stark that he could hear the 
wounded crying out shortly after the USS Stark was hit by the 
missiles.  In that first claim, the veteran also asserted 
that the USS Fox was under daily missile attacks while in the 
Persian Gulf.  

The VA contacted the service department and discovered that 
while the veteran may have been stationed aboard the USS Fox 
and that the USS Fox sailed in the Persian Gulf in 1987, the 
service department did not confirm the veteran's assertions.  
Specifically, it was determined that when the USS Stark was 
hit by missiles, the USS Fox was steaming from the Pacific 
Ocean into the Indian Ocean (Diego Garcia).  The USS Fox was 
not in or near the Persian Gulf or the USS Stark.  The USS 
Fox did not get on station until well after the USS Stark had 
been moved to Bahrain for repairs.  The service department 
also did not have any type of evidence showing that missiles 
were fired at the USS Fox while the veteran was stationed 
aboard the ship.  Although the veteran had been diagnosed 
with suffering from PTSD, the VA and subsequently the Board 
concluded that there was no credible evidence that the 
claimed inservice stressors ever actually occurred.  Hence, 
service connection was denied.  The veteran did not appeal 
the matter to the Court, and thus, the decision became final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2006).  

When the Board denied service connection for PTSD, it based 
its decision on the veteran's service medical records, post-
service medical records, and his application for benefits.  
It further based its decision on evidence received from the 
service department concerning the locations of the ships 
named.  In making its decision, the Board concluded that the 
veteran's stressor statements were uncorroborated and as 
such, service connection for PTSD could not be granted.  
Since then, the veteran has submitted written statements, VA 
medical treatment records, and has provided testimony before 
the Board.  Also submitted on behalf of the veteran are 
statements by his accredited representative.

This evidence is new.  It was not of record prior to July 
1999.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The evidence 
concerning the veteran's stressor is duplicative of 
information previously submitted.  The evidence does not show 
that the veteran's ship, the USS Fox, was near the USS Stark 
when it was attacked.  The evidence does not indicate that 
the veteran witnessed the attack on the USS Stark.  The 
evidence does not suggest that the veteran was aboard a ship 
near the USS Stark that provided immediate assistance to the 
USS Stark.  That same information that has been presented 
does not insinuate that the veteran's ship was subject to 
missile attacks while present in the Persian Gulf.  In other 
words, the evidence presented does not support the veteran's 
assertions that he was exposed to a stressful event while in 
service.  Hence, it is the conclusion of the Board that this 
evidence is not material because it does not relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is not reopened.

II.  Schizophrenia

The Board has also previously denied service connection for 
schizophrenia.  That action occurred in July 1999.  In 
denying the veteran's claim, the Board found that the veteran 
had not submitted a well-grounded claim.  It was noted that 
the veteran did not exhibit or suffer from symptoms or 
manifestations associated with schizophrenia while he was in 
service.  Symptoms and manifestations did not appear until 
five years after the veteran was released from service.  
Moreover, the Board noted that medical evidence linking the 
veteran's schizophrenia with his military service or some 
incidents therein has not been presented.  As such, service 
connection could not be granted.  The veteran did not appeal 
the matter, and thus, the decision became final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2006).  

Service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

When the RO denied service connection for schizophrenia, it 
based its decision on the veteran's service medical records, 
post-service medical records, the veteran's statements, and 
his application for benefits.  In making its decision, the 
Board concluded that the veteran's disability began long 
after the veteran left service and was not related to or 
caused by his military service or any incidents therein.  
Since then, the veteran has submitted written statements, VA 
medical treatment records, and has provided testimony before 
the Board.  Also submitted on behalf of the veteran are 
statements by his accredited representative.

This evidence is new.  It was not of record prior to July 
1999.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not conclude, insinuate, or even suggest that 
the veteran's schizophrenia began in or was caused by the 
veteran's military service.  In other words, the evidence 
presented did not hypothesize that the veteran's military 
service and anything surrounding his service caused or 
resulted in the development of schizophrenia.  Hence, it is 
the conclusion of the Board that this evidence is not 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for schizophrenia is not reopened.


ORDER

1.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for PTSD has not been 
received, and the appeal is denied.

2.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection for schizophrenia has 
not been received, and the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


